DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2. The amendment filed by Applicant on August 4, 2022 has been fully considered. The addition of new claims 21-27 is acknowledged. In light of the amendment filed by Applicant, the previous rejections cited below are maintained for the reasons set forth in “Response to Arguments” section below. The new grounds of rejections necessitated by Applicant’s amendment are set forth below. Thus, the following action is properly made final.

Claim Objections
3.  Claims 21, 22, 27 are objected to because of the following. Appropriate correction is required.
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
In the present amendment there are two claims with number 22. In the following rejections the first in order cited claim 22 is referred to as claim 22a and the second in order cited claim 22 is referred to as claim 22b.

4. Instant claims 21 and 27 recite a Markush-type listing of components. When materials recited in a claim are so related as to constitute a proper Markush group, they may be recited in the conventional manner, or alternatively. For example, if “wherein R is a material selected from the group consisting of A, B, C and D” is a proper limitation, then “wherein R is A, B, C or D” shall also be considered proper (see MPEP 2173.05(h)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.  Claims 10-12, 14-15, 17, 21, 22b, 23, 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Barclay et al (US 2002/0042464) in view of Speidel et al (US 2018/0264771) and Tuller et al (US 4,322,480).

6.  The rejection is adequately set forth on pages 6-11 of an Office action mailed on May 5, 2022 and is incorporated here by reference.
7. As to newly added claim 21, the oxidized HDPE is high density polyethylene (col. 3, lines 24-28 of Tuller et al).

8. As to newly added claim 22a, Tuller et al recites the used oxidized polyethylene having molecular weight of 500-8,000 and acid number of 10-40 (col. 3, lines 50-68).

9. As to newly added claim 23, Barclay et al recites the outer layer comprising 20-120 phr of carbon black ([0018]); 0.2-3 phr of antioxidants ([0022]) and 1-8 phr of a paraffinic wax processing aid ([0020]).

10. As to newly added claim 26, Speidel et al discloses a hose comprising:
 - an inner tube comprising a nitrile rubber ([0015]), 
 - a reinforcement layer comprising polyester or polyamide ([0034]) and further
 - a cover layer comprising chlorinated polyethylene (Abstract, [0013], [0014]), wherein the cover layer has a thickness of 0.06-0.120 inches ([0037]).
 
11. As to newly added claim 27, Barclay et al teaches the organic peroxide curative system further comprising triallylcyanurate ([0027]).

12. It is noted that claim 22b is a product-by-process limitation. Case law holds that “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of the product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process” See In re Thorpe, 777F.2d 695,698,227 USPQ 964,966 (Fed.Cir.1985).

13. Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Barclay et al (US 2002/0042464) in view of Speidel et al (US 2018/0264771) and Tuller et al (US 4,322,480), in further view of Tsunenishi  (US 2018/0127570).

14. The rejection is adequately set forth on pages 11-12 of an Office action mailed on May 5, 2022 and is incorporated here by reference.

15. Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Barclay et al (US 2002/0042464) in view of Speidel et al (US 2018/0264771) and Tuller et al (US 4,322,480), in further view of Goossens (US 2006/0100328).

16.  The rejection is adequately set forth on pages 12-13 of an Office action mailed on May 5, 2022 and is incorporated here by reference.

17.  Claims 22a and 22b are rejected under 35 U.S.C. 103 as being unpatentable over Barclay et al (US 2002/0042464) in view of Speidel et al (US 2018/0264771), Tuller et al (US 4,322,480) and Bush et al (US 3,322,711).

18. The rejection of claim 10 is adequately set forth on pages 6-11 of an Office action mailed on May 5, 2022 and is incorporated here by reference.

19. As to newly added claims 22a and 22b, Tuller et al recites the used oxidized polyethylene having molecular weight of 500-8,000 and acid number of 10-40 (col. 3, lines 50-68).
For the methods for production of the oxidized polyethylene, Tuller et al refers to US 3,322,711, i.e. to Bush et al  (see col. 4, lines 1-5 of Tuller et al).

20. Bush et al discloses a method for oxidizing polyethylene in solid state by an oxygen-containing atmosphere at a temperature of from 90ºC to the crystalline melting point of the polymer (col. 2, lines 18-22); specifically high density polyethylene is oxidized at a temperature of 100-135ºC (col. 3, lines 27-31); the molecular weight of the polyethylene is up to 2,000,000 (col. 3, lines 28-40). The produced oxidized polyethylene is having oxygen content of 0.75-7% (col. 2, lines 70-72).

21. Given the oxidized polyethylene disclosed by Tuller et al is a high density polyethylene, therefore, based on the combined teachings of Tuller et al and Bush et al, it would have been obvious to a one of ordinary skill in the art to produce, or obvious to try to produce said oxidized HDPE of Tuller et al by oxidizing the polyethylene having molecular weight of up to 2,000,000 by oxygen-containing gas at a temperature of 100-135ºC in solid state, as taught by Bush et al, so to produce the oxidized polyethylene having 0.75-7%wt of oxygen as well, thereby arriving at the present invention.  The key to supporting any rejection under 35USC 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 USC 103  should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141

22.  Claim 25, 27 are rejected under 35 U.S.C. 103 as being unpatentable over Barclay et al (US 2002/0042464) in view of Clark (US 2018/0231152) and Tuller et al (US 4,322,480).

26.  Barclay et al discloses a hose ([0029]) comprising a cured composition ([0030]) formed by curing a curable composition comprising:
A) 100 pbw of a chlorinated polyethylene (Abstract, [0009]);
B) 1-50 pbw of other polymers ([0015]);
C) organic peroxide curing system, specifically, 1-5 phr of α, α’-bis (tert-butylperoxy)diisopropylebenzene ([0024]) in combination with 2-15 phr of triallylcyanurate ([0027], as to instant claim 27).
The composition further comprises fillers ([0018]).

23. Though Barclay et al discloses the hoses comprising said composition, Barclay et al does not explicitly recite the structure of the hose, i.e. the hose consisting of an inner tube, a reinforcement layer and a single cover layer, wherein the chlorinated polyethylene-based composition is used as a cover layer; and further does not recite the additional polymers component B) comprising oxidized high density polyethylene.

24. However,
1) Clark discloses a hose comprising (Fig. 1):
 - an inner tube ([0078), 
 - a reinforcement layer comprising aramid or nylon ([0076]) and further
 - a cover layer prepared from a composition comprising 90 phr or 50%wt of a chlorinated polyethylene ([0078]), a peroxide curative ([0079]).
Thus, Clark explicitly teaches the hoses having multilayered structures including an inner tube, a nylon/aramid/polyamide-based reinforcement layer and further chlorinated polyethylene-based single cover layer in contact with the reinforcement layer.

2) Tuller et al discloses a multi-layered laminate structure comprising a polyamide layer and a layer comprising a combination of polyethylene and 0.1-20%wt of oxidized high density polyethylene (Abstract, col. 1, lines 35-38, claim 1, as to instant claims 10, 17), wherein Tuller et al  explicitly teaches that addition of the oxidized high density polyethylene to polyethylene-based layer increases adhesion of said polyethylene-based layer to the polyamide layer (col. 6, lines 25-28; col. 7, lines 1-3).
Thus, Tuller et al explicitly teaches that addition of minor amount of oxidized high density polyethylene to polyethylene-based layers improves adhesion to polyamide-based layers.

25.  Since i) Barclay et al discloses the hose comprising the cured composition based on chlorinated polyethylene in combination with other polymers, but does not explicitly recite the structure of the hose, i.e. the hose comprising an inner tube, a reinforcement layer and a cover layer, wherein the chlorinated polyethylene-based composition is used as a cover layer; and further does not recite the additional polymers comprising oxidized high density polyethylene;
ii) Clark teaches the hoses having multilayered structures including only an inner tube, a polyamide-based reinforcement layer and further chlorinated polyethylene-based cover layer in contact with the polyamide-based reinforcement layer; and
iii) Tuller et al explicitly teaches that addition of minor amount of oxidized high density polyethylene to polyethylene-based layers improves adhesion to polyamide-based layers,
therefore, based on the combined teachings of Barclay et al, Clark and Tuller et al, it would have been obvious to a one of ordinary skill in the art to form, or obvious to try to form the hose of Barclay et al comprising only an inner tube, a reinforcement layer and the chlorinated polyethylene-based cover layer, since such structured hoses are taught in the art as shown by  Clark, and further include, or obvious to try to include the oxidized high density polyethylene in amount of 1-50 pbw or 0.1-20%wt as the additional polymer B) to the chlorinated polyethylene polymer A), thereby forming the blend/composition from which the outer layer of the  hose of Barclay et al in view of  Clark would be made, so to improve the adhesion of the chlorinated polyethylene-based cover layer to the polyamide-based reinforcement layer of the hose as well, and since it would have been obvious to choose material based on its suitability. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). The key to supporting any rejection under 35 USC 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 USC 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141

26.  It would have been further obvious to and within the skills of a one of ordinary skill in the art to make variations and optimize by routine experimentation the relative amount of added oxidized high density polyethylene as the component B) (1-50 pbw of other polymers, as cited by Barclay et al) in the composition of Barclay et al in view of  Clark and Tuller et al, so to produce the final composition having a desired combination of properties, such as strength, but also a desired level of adhesion as well, thereby arriving at the present invention. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

27.  Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Barclay et al (US 2002/0042464) in view of Speidel et al (US 2018/0264771), Tuller et al (US 4,322,480), Burrowes et al (US 2012/0090720) and Hirai et al (US 2008/0202619).

28.  The rejection of claim 10 is adequately set forth on pages 6-11 of an Office action mailed on May 5, 2022 and is incorporated here by reference.

29. As to newly added claim 24, Barclay et al recites the outer layer comprising 0.2-3 phr of antioxidants ([0022]) and 1-8 phr of a paraffinic wax processing aid ([0020]).

30. Though Barclay et al in view of Speidel et al and Tuller et al do not recite the paraffinic processing aid being paraffinic petroleum oil, 
1) Burrowes et al discloses a hose comprised of an elastomeric core layer, an intermediate layer and an elastomeric cover layer, wherein the cover layer is formed from the same material as the inner layer ([0030]) including chlorinated polyethylene, carbon black and further processing aids ([0022], Abstract, [0014], [0015]), wherein the processing aids include petroleum oils used in amount of 0-140 phr ([0022]).
2) Hirai et al discloses a hose comprising an inner layer, a reinforcing layer and an outer layer ([0044]), wherein the outer layer is made of a composition comprising a chloroprene rubber ([0051]-[0053]) and further a processing aid including paraffinic oils  in amount of 1-50 phr ([0040], [0041]).

31. Since all of Barclay et al, Burrowes et al  and Hirai et al  are related to hoses made of a composition comprising chlorinated resins and processing aids, and thereby belong to the same field of endeavor, wherein Burrowes et al  and Hirai et al  recite that not only paraffin wax, but further paraffin/petroleum oils are used as processing aids in the chlorinated resin-based hoses, therefore, it would have been obvious to a one of ordinary skill in the art to combine the teachings of Barclay et al in view of Speidel et al and Tuller et al, Burrowes et al  and Hirai et al  and to include, or obvious to try to include petroleum/paraffin oils as the processing aid in the composition for making outer layer of the hose of  Barclay et al in view of Speidel et al and Tuller et al as well, since it would have been obvious to choose material based on its suitability.  Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). Case law holds that the mere substitution of an equivalent (something equal in value or meaning, as taught by analogous prior art) is not an act of invention; where equivalency is known to the prior art, the substitution of one equivalent for another is not patentable.  See In re Ruff 118 USPQ 343 (CCPA 1958).

32. All ranges in the composition of Barclay et al in view of Speidel et al, Tuller et al, Burrowes et al and Hirai et al are overlapping with the corresponding ranges of those claimed in instant invention. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).

Response to Arguments
33.  Applicant's arguments filed on August 4, 2022 have been fully considered.

34. With respect to Applicant’s arguments regarding the rejection of claims 10-12, 14-15, 17, 21, 22b, 23, 26-27 under 35 U.S.C. 103 as being unpatentable over Barclay et al (US 2002/0042464) in view of Speidel et al (US 2018/0264771) and Tuller et al (US 4,322,480), it is noted that:
1) the above rejections are made over a combination of references. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck  & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

2) Barclay et al discloses a hose ([0029]) comprising a cured composition ([0030]) formed by curing a curable composition comprising:
A) 100 pbw of a chlorinated polyethylene (Abstract, [0009]);
B) 1-50 pbw of other polymers ([0015]);
C) organic peroxide curing system, specifically, 1-5 phr of α, α’-bis (tert-butylperoxy)diisopropylebenzene ([0024]) in combination with 2-15 phr of trimethylolpropane trimethacrylate ([0027]).
Thus, Barclay et al clearly teaches that the curable composition for making hoses can comprise not only chlorinated polyethylene, but other polymers as well.

3) Though Barclay et al does not explicitly recite the other resin B) comprising oxidized HDPE, the secondary reference of Tuller et al was applied for the teachings of that.

4) Tuller et al discloses a multi-layered laminate structure comprising a polyamide layer and a layer comprising a combination of polyethylene and 0.1-20%wt of oxidized high density polyethylene (Abstract, col. 1, lines 35-38, claim 1), wherein Tuller et al  explicitly teaches that addition of the oxidized high density polyethylene to polyethylene-based layer increases adhesion of said polyethylene-based layer to the polyamide layer (col. 6, lines 25-28; col. 7, lines 1-3).
Thus, Tuller et al explicitly teaches that addition of minor amount of oxidized high density polyethylene to polyethylene-based layers improves adhesion to polyamide-based layers.

5) Since i) Barclay et al discloses the hose comprising the cured composition based on chlorinated polyethylene in combination with other polymers, but does not explicitly recite the structure of the hose, i.e. the hose comprising an inner tube, a reinforcement layer and a cover layer, wherein the chlorinated polyethylene-based composition is used as a cover layer; and further does not recite the additional polymers comprising oxidized high density polyethylene;
ii) Speidel et al teaches the hoses having multilayered structures including an inner tube, a polyamide-based reinforcement layer and further chlorinated polyethylene-based cover layer in contact with the polyamide- based reinforcement layer; and
iii) Tuller et al explicitly teaches that addition of minor amount of oxidized high density polyethylene to polyethylene-based layers improves adhesion to polyamide-based layers,
therefore, based on the combined teachings of Barclay et al, Speidel et al and Tuller et al, it would have been obvious to a one of ordinary skill in the art to form, or obvious to try to form, the hose of Barclay et al comprising an inner tube, a polyamide-based reinforcement layer and the chlorinated polyethylene-based cover layer, since such structures of hoses are taught in the art as shown by  Speidel et al, and further include, or obvious to try to include the oxidized high density polyethylene as the additional polymer B), in amount of 1-50 pbw or 0.1-20%wt, into the composition from which  the outer layer of the  hose of Barclay et al in view of  Speidel et al would be made, so to improve the adhesion of the chlorinated polyethylene, i.e. polyethylene-based cover layer, to the polyamide-based reinforcement layer of the hose as well, and since it would have been obvious to choose material based on its suitability. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045).

6) It is noted that rationale to combine references different from applicant is permissible. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant, In re Linter, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972); In re Dillon, 91 9 F.2d 688,16 USPQ2d 1897 (Fed. Cir. 1990) cert. denied, 500 U.S. 904 (1991). Also, while there must be motivation to make the claimed invention, there is no requirement that the prior art provide the same reason as the applicant to make the claimed invention, Ex parte Levengood, 28 USPQ2d 1300,1302 (Bd. Pat. App. & Inter. 1993).

7) It is further noted that Speidel et al and Tuller et al are secondary references, each of which was applied for the specific reasons. Secondary reference does not need to teach all limitations. “It is not necessary to be able to bodily incorporate the secondary reference into the primary reference in order to make the combination.” In re Nievelt, 179 USPQ 224 (CCPA 1973).

8) In response to Applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). 

	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA KRYLOVA whose telephone number is (571)270-7349. The examiner can normally be reached 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IRINA KRYLOVA/Primary Examiner, Art Unit 1764